Citation Nr: 1631184	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-15 191A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for liver disease, to include autoimmune hepatitis with cirrhosis.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin rash.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral elbow disability.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral knee disability.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for liver disease, to include autoimmune hepatitis with cirrhosis.
7.  Entitlement to service connection, secondary to liver disease, for a liver transplant.

8.  Entitlement to service connection, secondary to liver disease, for cataracts.

9.  Entitlement to service connection, secondary to liver disease, for diabetes.

10.  Entitlement to service connection, secondary to liver disease, for a skin rash.

11.  Entitlement to service connection, secondary to liver disease, for a bilateral elbow disability.

12.  Entitlement to service connection, secondary to liver disease, for a bilateral knee disability.

13.  Entitlement to service connection, secondary to liver disease, for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army on active duty from September 1990 to May 1991, with periods of service in the Army Reserve.

These matters come to the Board of Veterans' Appeals (Board) from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran filed a notice of disagreement (NOD) in March 2010 and the RO issued a statement of the case (SOC) in March 2011.  In June 2011, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The Board notes that in May 2016, only the issues of service connection for cataracts, liver transplant, diabetes, autoimmune hepatitis with cirrhosis, and skin rash were certified to the Board.  This did not fully encompass the issues referenced by the Veteran's timely substantive appeal.  During the Veteran's May 2016 hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal as indicated on the title page.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  A transcript of this hearing has been associated with the claims file. 

Finally, the Board notes that since the January 2010 rating decision, jurisdiction of the Veteran's case has changed to the RO in Indianapolis, Indiana.

The Board's decision reopening the Veteran's claims is set forth below.  The merits of the Veteran's claims are addressed in the REMAND following the order; these matters are being REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied service connection for autoimmune hepatitis with cirrhosis, skin rash, and bilateral knee, ankle, and elbow disabilities.  Although notified of the denial and of his appellate rights, the Veteran did not appeal this decision.

2.  New evidence associated with the claims file since the January 2003 denial includes relevant official service department records not previously considered.   


CONCLUSION OF LAW

As the evidence received since the RO's January 2003 denial includes official service department records not previously considered, the criteria to reopen and reconsider the Veteran's previously denied claims are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's petition to reopen, VA has met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

By way of a January 2003 rating decision, the RO denied service connection for autoimmune hepatitis with cirrhosis, skin rash, and bilateral knee, ankle, and elbow disabilities.  The Veteran did not appeal this decision and no additional evidence was timely submitted; therefore, the January 2003 rating decision is final.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.302, 20.1103.   

In order to reopen a finally disallowed claim, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156.  Evidence added to the file since the January 2003 denial includes the Veteran's service treatment records (STRs) and personnel records.  These records are new because they were not previously considered by agency decision makers.  They are relevant to the Veteran's present claims on appeal, as they potentially document the onset of his liver disease and the other secondary claims by extension.  As the evidence received since the RO's January 2003 denial includes new and material evidence, the criteria to reopen and reconsider these claims are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 


ORDER

The request to reopen the claim for service connection for liver disease, to include autoimmune hepatitis with cirrhosis is granted.

The request to reopen the claim for service connection for a skin rash is granted.

The request to reopen the claim for service connection for a bilateral elbow disability is granted.

The request to reopen the claim for service connection for a bilateral knee disability is granted.

The request to reopen the claim for service connection for a bilateral ankle disability is granted. 


REMAND

The Veteran is seeking entitlement to service connection for liver disease and secondary service connection for the remaining issues on appeal.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110.  Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  See 38 U.S.C.A. § 3.310(a).  Consequently, the Board finds that service connection for liver disease is the predominant issue of this case and will ultimately determine the disposition of all remaining secondary claims currently on appeal.  See Allen v. Brown, 7 Vet. App. 439 (1995) (secondary service connection requires a service-connected disability).  A decision on the secondary claims may be deferred pending the outcome of the liver disease service connection claim.

Establishing direct service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board acknowledges that the Veteran has established the first element of service connection for his liver disease.  See VA examination, 2 (Dec. 9, 2002) (VBMS) (diagnosing the Veteran with autoimmune hepatitis with cirrhosis); see also Shedden, 381 F.3d at 1167.

Regarding the second service connection element of an in-service incurrence of a disease or injury, the Veteran contends that he was exposed to hazardous chemicals during his Gulf War service from 1990 to 1991.  See Hearing Transcript, 4-6 (May 18, 2016) (VBMS); see also Statement to Congressman, 1 (Feb. 24, 2014) (VBMS) (referencing exposure to "fallout from exploding ammo dumps").  

The Board notes that the Veteran was ordered to active duty in support of Operation Desert Storm and served in Southwest Asia from October 1990 to April 1991.  See DD-215, 1 (Mar. 7, 2016) (VBMS) (noting service in the 810th Military Police Company).  The Board also notes that the Veteran has indicated that he "processed the prisoners of war for the 82nd Airborne Division, north of Basra in Iraq," during his service.  See VA examination, 6 (Apr. 14, 2011) (VBMS).  As there is no official unit history currently of record, efforts to obtain information regarding the Veteran's claimed proximity to exploding ammo dumps, to include a unit history from the Joint Services Records Research Center (JSRRC) should be made.

Regarding the final service connection element of causation, the Board notes that following his active duty service, a blood bank sent the Veteran a letter indicating that his February 1993 blood donation gave a positive reaction in a screening test for antibodies to a Human Immunodeficiency Virus (HIV - 1/2).  See Private Medical Records, 1 (June 3, 2010) (VBMS).  Although more specific confirmatory testing found the Veteran did not have HIV, the Board notes that this raises the question as to whether it was an early manifestation of the claimed liver disease.  Given its relative proximity to service, this fact should be considered by a medical examiner in determining the nature and etiology of the Veteran's liver disease.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to ascertain the location where any chemical weapons were known to have been destroyed during the Persian Gulf War between October 1990 and April 1991, together with the location and movement of the Veteran's unit, 810th Military Police Company, during his deployment to the Persian Gulf from October 1990 to April 1991, through official sources, to include the Joint Services Records Research Center (JSRRC), unit records, or any other appropriate source, so as to ascertain the Veteran's likely proximity to any sites where chemical weapons were destroyed. 

2.  After the above development has been accomplished, schedule the Veteran for a new VA examination of his liver to determine the nature and etiology of his liver disease. 

Noting any exposure to chemicals or other contaminants associated with Gulf War service, abnormal blood work results as early as 1993, or other relevant features or facts the examiner observes, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's liver disease was due to or triggered by any in-service disease, or injury, or event.
If a connection between the Veteran's liver disease and service is found, the examiner should offer an opinion as to whether the disabilities claimed to be secondary to the Veteran's liver disability were caused or aggravated by that liver disease.  

A clear and complete rationale should be provided for all opinions given. 

3.  After undertaking any additional development as may become indicated given the outcome of the requested development, readjudicate all issues on appeal.  If adverse, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


